Title: To Benjamin Franklin from Luigi Pio, 24 July 1783
From: Pio, Luigi
To: Franklin, Benjamin


          
            à Paris ce 24. Juillet. 1783./.
          
          Mr. de Pio a l’honneur d’assûrer de son respect Mr. Franklin,
            Ministre Plenipotentiaire des Etats-unis de l’Amerique, et de lui dire, qu’il a reçu les
            trois Exemplaires des Constitutions, dont un pour le Roy
            son maitre, un pour Mr. Filangieri, et un pour lui. Mr. de Pio est on ne peut pas plus sensible a
            l’honneur que mr. Franklin a bien voulu lui faire en particulier, et il Lui en fait bien
            des remercimens. Pour ce qui regarde Sa Majesté Sicilienne, Mr. de Pio se fera un devoir
            de le Lui faire parvenir le plus tôt, et il ose assûrer Mr. Franklin que Sa Majesté en
            sera très flattée, et Mr. de Pio ne manquera pas dans le tems de communiquer à Mr.
            Franklin la reponse qu’il en recevra de sa Cour; comme il aura aussi l’honneur de lui
            adresser celle de Mr. Filangieri./.
        